DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c) is acknowledged. Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 8 is objected to because of the following informalities: On line 4, the claim requires “…a light receiving chip stacked on a detection chip….” Then, on line 15, it requires “…the detection chip stacked on the light-receiving chip….” While it is possible that both chips can be stacked on each other simultaneously, the Examiner suggests deleting “stacked on the light-receiving chip” on line 15 to avoid confusion. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delbruck et al. (US # 5,376,813).
As to claim 2, Delbruck et al. teaches a solid state imaging element (Fig. 1, photoreceptor semiconductor circuit “10”) comprising:
a photodiode (Fig. 1, photodiode “12”) that photoelectrically converts incident light and generates photocurrent (col. 4, lines 35-37);
a conversion transistor (Fig. 1, N-channel feedback transistor “14”) that converts the photocurrent to a voltage signal and outputs the voltage signal from a gate (col. 4, line 64 – col. 5, line 15; {One of ordinary skill in the art would recognize that the configuration and operation of the transistor “14” relative to the photodiode produces a voltage at the gate of transistor “14” proportional to the input photocurrent. Also, note the similarity between this portion of Delbruck’s circuit and the corresponding portion of the circuit illustrated in Fig. 9 of the instant application’s drawings.});
a current source transistor (Fig. 1, P-channel MOS transistor “22”) that supplies predetermined constant current to an output signal line (Fig. 1, output node “25”) connected to the gate (col. 5, lines 25-27);
a voltage supply transistor (Fig. 1, N-channel MOS transistor “26”) that supplies a certain voltage corresponding to the predetermined constant current from the output signal line to a source of the conversion transistor (col. 3, lines 58-62; col. 5, lines 22-25); and
a capacitance (Fig. 1, capacitor “32”) that is connected between the gate and the source of the conversion transistor (Fig. 1; {The capacitor “32” is connected to the source of transistor “14” indirectly through transistors “24” and “26.” Note that the claim does not require direct connection of the capacitor to the source of the conversion transistor.}),
{The input signal line is the line connected to the n-region of the photodiode/source of transistor “14.”}), and
the capacitance is an interwiring capacitance between the input signal line and the output signal line (Fig. 1; {The capacitor forms a connection between the n-region of the photodiode and output node “28.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Delbruck et al. (US # 5,376,813) in view of Watanabe et al. (US # 10,321,081).
	As to claim 3, Delbruck et al. teaches the solid-state imaging element according to claim 2. The claim, however, differs from Delbruck et al. in that it requires that the input signal line and the output signal line are wired to mutually different wiring layers. In the same field of endeavor, Watanabe et al. discloses an event-based sensor (Figs. 1 and 2) including a pixel with a photodiode (Fig. 3B, pixel “52” and photodiode “PD2”), wherein the n-region of the photodiode is connected to an output line (Fig. 3B, line extending from the output of amplifier “521” to capacitor “5231”). The photodiode is formed on a first semiconductor substrate (Fig. 3B, first semiconductor substrate “11”) and a portion of the output line extends to a second semiconductor substrate (Fig. 3B, second semiconductor substrate “12”). 
. 

3.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Delbruck et al. (US # 5,376,813).
As to claim 4, Delbruck et al. teaches the solid-state imaging element according to claim 2. Although it is not expressly stated in Delbruck et al., the Examiner takes official notice to the notion of fabricating pixel circuit elements on a single substrate as well known in the art. One of ordinary skill in the art would have been motivated to fabricate the n-region of Delbruck’s photodiode on the same chip as pixel’s output node because this would allow for a compact design as well as significant power-minimization advantages.
 As to claim 5, Delbruck et al. teaches a solid-state imaging element comprising:
a photodiode (Fig. 1, photodiode “12”) that photoelectrically converts incident light and generates photocurrent (col. 4, lines 35-37);
{One of ordinary skill in the art would recognize that the configuration and operation of the transistor “14” relative to the photodiode produces a voltage at the gate of transistor “14” proportional to the input photocurrent. Also, note the similarity between this portion of Delbruck’s circuit and the corresponding portion of the circuit illustrated in Fig. 9 of the instant application’s drawings.});
a current source transistor (Fig. 1, P-channel MOS transistor “22”) that supplies predetermined constant current to an output signal line (Fig. 1, output node “25”) connected to the gate (col. 5, lines 25-27);
a voltage supply transistor (Fig. 1, N-channel MOS transistor “26”) that supplies a certain voltage corresponding to the predetermined constant current from the output signal line to a source of the conversion transistor (col. 3, lines 58-62; col. 5, lines 22-25); and
a capacitance (Fig. 1, capacitor “32”) that is connected between the gate and the source of the conversion transistor (Fig. 1; {The capacitor “32” is connected to the source of transistor “14” indirectly through transistors “24” and “26.” Note that the claim does not require direct connection of the capacitor to the source of the conversion transistor.}).
Although it is not expressly stated in Delbruck et al., the Examiner again takes official notice to the well-known use of capacitive transistors in the art, where a short is created between the source and drain of a MOSFET transistor, thereby creating two capacitive plates represented by the transistor gate and shorted source/drain terminal. One of ordinary skill in the art would have been motivated to substitute a transistor with a capacitive design for the conventional capacitor “32” of Delbruck et al. because transistors can be fabricated at a much smaller size 

Allowable Subject Matter
1.	Claims 7-12 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to claim 7, Delbruck et al. (cited above) discloses the claimed photodiode, conversion transistor, current source transistor, voltage supply transistor, and capacitance. However, the claim additionally requires that the photodiode be provided on a different chip than the conversion, current source, and voltage supply transistors and the capacitance. The prior art (e.g., CPC subclass H04N 5/379) contains a number of prior art references that disclose stacking semiconductor chips on one another, where different circuit elements are selectively fabricated on different chips. In the context of an event-based sensor, Watanabe et al. (cited above) discloses fabricating a photodiode on a different chip than the sensor’s subtraction circuit and quantizer. However, while the reference discloses a current-voltage transistor, it fails to disclose the claimed current source and voltage supply transistors and the capacitance and does not disclose any additional passages that would prompt one of ordinary skill in the art to selectively fabricate these elements on different chips as claimed.
	Like claim 7, claim 8 requires the selective positioning of the pixel circuit elements taught by Delbruck et al. on different chips. Specifically, it requires that the current source transistor be fabricated on a different chip than the conversion and voltage supply transistors and the capacitance. Watanabe et al., and no other prior art reference found by the Examiner, discloses this circuit-element positioning.
9, it requires a solid-state imaging element comprising a capacitance connected between a source and gate of a current-voltage transistor and first and second capacitances forming part of a subtraction circuit, where the capacitance values of the capacitance and the second capacitance are smaller than the first capacitance. Each of the capacitances and subtraction circuit are individually known in the art. However, combining them with the capacitance-value requirements of the claim is not. Specifically, Suh et al. (US 2017/0059399) discloses a subtraction circuit for an event-based sensor having the first and second capacitances as claimed; Delbruck et al. discloses the capacitance as detailed above. While Suh et al. suggests that the value of first capacitance is greater than the second capacitance given that their ratio represents a gain value applied to the input voltage signal, Delbruck et al. does not disclose the value of the capacitance. Additionally, Delbruck’s capacitance is already part of an amplifier circuit. Therefore, adding Suh’s subtraction circuit to Delbruck’s sensor circuit would appear to be redundant and, thus, a nonobvious modification.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Arias-Estrada (US # 6,253,161) discloses a variation on the vision-sensor pixel of Delbruck et al. Berner et al. (US 2019/0052821) discloses an event-based vision sensor with a plurality of pixels, wherein each pixel includes a capacitor connected to an input line (i.e. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/14/2021